DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims priority to provisional application 62/739,617, filed 10/01/2018.  As the claims under consideration herein do not find support in the provisional application (for example, the provisional application does not disclose kits comprising a system having the features set forth in independent claim 9), the effective filing date of the claims under consideration is 10/01/2019.
Election/Restrictions
Applicant’s election of Group II (claims 9-16) in the reply filed on May 5, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2022.
Applicant’s election without traverse of the species set forth in dependent claim 12 in the reply filed on May 5, 2022 is also acknowledged.  Applicant has identified claims 9, 12, and 15 as reading on the elected species.
Claims 10-11, 13-14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2022.
Claim interpretation
With regard to independent claim 9 and its dependent claims, it is noted that the entire “wherein” clause recited at the end of the claim is non-limiting of the claimed product, as the claim recites (emphasis added) “wherein if the target gene is....and where if the....gene includes...”; this language does not impart a requirement for any particular target gene, or for the presence of a mutation or a wild-type gene (rather these are optional and conditional claim elements).
Additionally, it is noted that the claims under consideration are directed to products, not methods of use; thus, the language “instructions operable when executed by one or more of the processors......to determine a presence of at least one mutation” in independent claim 9 does not require the actual performance of any action.  However, as the computer-readable storage media is required to be “coupled to one or more of the processors” and comprises “instructions operable when executed.....to cause the system to determine a presence of at least one mutation in at least one target gene from a sample of the cancer”, there is a functional relationship between the executable instructions and the system, such that the instructions are given patentable weight (see MPEP 2111.05 III).    
Claim Objections
Claims 9, 12, and 15 are objected to because of the following informalities:  in claim 9, “programmed” is misspelled as “programed”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 12, and 15 are indefinite because it is unclear how the intended use of “predicting a sensitivity of a cancer to an anti-programmed cell death (PD-1) immunotherapy” is achieved when the conditions referenced in the optional and conditional “wherein” clause of claim 9 are not met.  The claims encompass a system that determines a “presence of at least one mutation in at least one target gene from a sample of” cancer; however, the relationship of this determination to the preamble of the claim is not made clear by the present claim language; the body of the claim only encompasses a subset of possible target genes in relation to prediction of immunotherapy responsiveness, and these particular genes are not required by the claims.  Other than the optional embodiment of the “wherein” clause, the body of the claim does not clearly relate to the intended use of the preamble, as a result of which different persons of skill in the art are likely to have different reasonable interpretations of what types of systems are (and are not) embraced by the claims.  Further clarification is therefore required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaev et al (US 20180358128 A1 [12/13/2018; filed 6/12/2018; provisional filed 6/13/2017]; cited herein) in view of Daines (US 20180042545 A1 [02/15/2018; filed 8/14/2017; provisional filed 8/12/2016]; cited herein).  
Bagaev et al disclose computer systems comprising at least one processor and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the processor, cause the processor to perform activities including determining target gene mutations associated with response to anti-PD-1 immunotherapy and other types of cancer therapy (using, e.g., sequencing data from a patient sample and a database of biomarker information); see entire reference, particularly the Summary at paragraphs 8-32, particularly paragraphs 27-29; paragraphs 77-84, noting in particular the numerous HLA biomarkers in paragraph 84; paragraphs 151-237; paragraphs 306-317 (particularly paragraph 317, and Table 2); claims 1, 11, and 12 (again referring to Table 2).  While the “wherein” language of claim 9 is optional as discussed above, it is noted that Bagaev et al disclose determining mutations in at least BRAF and PTEN in relation to PD-1 immunotherapy sensitivity (see again Table 2).  Regarding dependent claim 12, Bagaev et al also teach determining 
numerous HLA genotypes in relation to cancer therapy response (again see Table 2; see also paragraph 84).  Regarding dependent claim 15, Bagaev et al further teach that “Any anti-cancer therapy or anti-cancer therapeutic agent may be used in conjunction with the methods and systems described herein”, citing PD-1 inhibitors – including nivolumab (Opdivo) and pembrolizumab (Keytruda) - as examples of such therapies (see paragraphs 241-244).
	Bagaev et al thus teach products meeting all of the requirements of claims 9, 12, and 15, other than the packaging of such systems and associated components into kits.  Bagaev et al do make a reference to “methods and kits described herein” at paragraph 134, but do not otherwise mention kits, such that the teachings of Bagaev et al alone are not sufficient to suggest what is claimed.
	Daines teaches “immunotherapy treatment” kits and methods and systems for their use; see entire reference.  Daines teach that their kits may include devices such as a computer or tablet for operation of diagnostic software employed in treatment (see, e.g., paragraph 68).
	In view of the teachings of Bagaev et al and Daines, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have packaged the materials disclosed for use together by Bagaev et al into a kit of the type taught by Daines.  An ordinary artisan would have been motivated to have made such a modification for the benefit of facilitated the use together of materials disclosed as being used together (i.e., simply for the benefit of convenience and efficiency for those using the materials together).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and a law of nature, without significantly more. The claim(s) recite(s) a kit for “predicting sensitivity of a cancer to an anti-programed [sic] cell death 1 (PD-1) immunotherapy”, and recite optional “wherein” language in which naturally occurring mutations are correlated to therapy response; these activities embrace thinking about test results and conditions associated therewith (an abstract idea), and naturally occurring correlations between mutations and therapy response (corresponding to a natural phenomenon/law of nature). This judicial exception is not integrated into a practical application because the claims (while indefinite) appear to simply implement the JEs of the claims using generic computer elements, which does not add a meaningful limitation to the abstract idea/natural phenomenon of the claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a system comprising a processor and a computer-readable medium comprising instructions to execute by the processor to achieve determining a mutation in sample were well-understood, routine and conventional at the time of applicant’s effective filing date (as exemplified by Bagaev et al, cited and discussed above).  The packaging of such a system and other materials for use therewith into a kit was also well-known at the time of applicant’s effective filing date (and is also a nominal or token extra-solution component of the claim).  With regard to dependent claim 12, such an adaptation encompasses simply a further limitation on information (i.e., an element of an abstract idea), and the benefit of determination of HLA genotypes (including in the context of anti-PD-1 cancer therapy selection) was also well-known as of the effective filing date of the invention; again see Bagaev et al; also see Johnson et al (Nature Communication 7:10582 [Jan 2016]; cited herein).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634